Case 19-36275-KRH            Doc 161      Filed 02/09/20 Entered 02/09/20 09:13:06                    Desc Main
                                         Document     Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

 In re:                                                               Chapter 11

 CARDINAL HOMES , INC., et al.                                        Case No. 19-36275-KRH
                                                                      (Jointly Administered)
                  Debtors.1

                         NOTICE OF CANCELLATION OF AUCTION
                       AND IDENTIFICATION OF SUCCESSFUL BIDDER

          PLEASE TAKE NOTICE that, pursuant to the Bidding Procedures approved by that

 certain Order (A) Approving and Authorizing Bidding Procedures in Connection with the Sale of

 Substantially All the Debtors’ Assets, (B) Approving and Authorizing the Break-Up Fee,

 (C) Approving and Authorizing the IB Compensation, (D) Scheduling the Related Auction and

 Hearing to Consider Approval of the Sale, (E) Approving Procedures Related to the Assumption

 and Assignment of Certain Executory Contracts and Unexpired Leases, (F) Approving the Form

 and Manner of Notice Thereof, and (G) Granting Related Relief [Docket No. 133] (the “Bidding

 Procedures Order”), the Auction contemplated by Section B(6) of the Bidding Procedures is

 CANCELED because the Debtor did not receive any Qualified Bids2 for the Sale Assets on or

 before the Bid Deadline.

          PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures

 approved by the Bidding Procedures Order, Kituwah, LLC (the “Stalking Horse”) is hereby

 declared to be the Successful Bidder for the Sale Assets.


 1
   The Debtors in these Chapter 11 Cases and the last four digits of their taxpayer identification numbers are as
 follows: Cardinal Homes, Inc. (9112) and Alouette Holdings, Inc. (9139). The headquarters of Cardinal Homes, Inc.
 are located at 525 Barnesville Highway, Wylliesburg, VA 23976 and the headquarters of Alouette Holdings, Inc. are
 located at 307 Palomino Road, Buffalo Junction, VA 24529-2424.
 2
   Capitalized terms used but not defined herein shall have the meanings ascribed in the Bidding Procedures Order
 and/or Bidding Procedures.
Case 19-36275-KRH       Doc 161     Filed 02/09/20 Entered 02/09/20 09:13:06          Desc Main
                                   Document     Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that, at 1:00 p.m. (prevailing Eastern Time) on

 February 13, 2020 in Courtroom 5000, United States Bankruptcy Court for the Eastern District

 of Virginia, Richmond Division, 701 East Broad Street, Richmond, Virginia 23219, the Debtors

 will request the Bankruptcy Court enter an order approving and authorizing the sale of the Sale

 Assets to the Stalking Horse pursuant to the terms contained in the Stalking Horse APA.

 Dated: February 9, 2020                            CARDINAL HOMES, INC., et al.

                                                    /s/ Michael E. Hastings

 Michael E. Hastings (Virginia Bar No. 36090)
 Brandy M. Rapp (Virginia Bar No. 71385)
 WHITEFORD, TAYLOR & PRESTON LLP
 Two James Center
 1021 E. Cary St., Suite 1700
 Richmond, Virginia 23219
 T: (804) 799-7859
 F: (804) 977-3295
 mhastings@wtplaw.com
 brapp@wtplaw.com

        Counsel for the Debtors and Debtors in Possession




                                                2
